Citation Nr: 0018072	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-06 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1944 to July 
1946.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant was notified of this 
denial in October 1998.


FINDING OF FACT

The appellant has not presented any competent medical 
evidence showing a nexus between his current bilateral 
hearing loss and his service or any incident or event of his 
service.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any disease diagnosed after discharge, 
where all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  The evidence submitted in support 
of a claim must be accepted as true for the purposes of 
determining whether the claim is well grounded except when 
the evidentiary assertion is "inherently incredible" or 
when the fact asserted is beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the United States Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") concluded 
in Savage that chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post-service or post-presumption period."  
Id.

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and a nerve-related disorder (including sensorineural 
hearing loss) becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disorder shall be presumed to have been incurred in 
service, even though there is no evidence of the disease 
during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  The presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Further, to establish service connection for a hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Review of the service medical records reveals that the 
appellant stated on an April 1944 medical questionnaire that 
he was "right ear-high frequency deaf" and that he had been 
refused enlistment or commission because of this "hearing 
defect."  The April 1944 medical examination resulted in 
findings of diminution of high frequency hearing.  However, 
the appellant's service entrance and in-service medical 
examinations all revealed a score of 15/15 whispered voice 
examination, indicative of normal hearing; the June 1944 
medical examination report (with audiogram) specifically 
stated that examination of the appellant's ears showed them 
to be normal.  The report of the appellant's July 1946 
discharge examination also revealed a score of 15/15 
whispered voice examination, again indicative of normal 
hearing.

An April 1998 post-service audiological evaluation by a 
private audiologist indicates that the appellant suffers from 
bilateral sensorineural hearing loss.  The examination 
reflects that the appellant demonstrated bilateral auditory 
thresholds of 40 or greater at more than one of the required 
frequencies.  See 38 C.F.R. § 3.385.  However, the 
audiologist did not offer an opinion relating the appellant's 
current bilateral hearing loss to his in-service noise 
exposure or to any other incident of the appellant's service.

The appellant has stated that he sustained bilateral hearing 
loss as a result of noise exposure incurred while on active 
duty in the Gunnery Division on Destroyer 528.  Service 
medical records show treatment for injuries sustained when 
the appellant was knocked to the deck by explosions from an 
enemy plane in April 1945.  It is obvious, from the 
circumstances of his service, that the appellant was exposed 
to acoustic trauma in service.  However, even considering 
that such trauma was incurred during service, competent 
evidence of current disability and of medical nexus must be 
presented; 38 U.S.C.A. § 1154(b) does not provide a 
substitute for evidence of medical nexus and present 
disability.

Based upon the application of the current legal standard for 
claims such as the appellant's, the Board finds the claim for 
service connection for hearing loss is not well grounded.  
The presumed truthfulness of the appellant's written 
statements and other evidence satisfies one element of the 
well-grounded analysis and establishes injury in service.  
Although the appellant in seeking service connection may 
reasonably be seen as relying upon Hensley v. Brown, 5 Vet. 
App. 155 (1993), the Board must point out that the claim 
lacks medical nexus evidence critical to a well grounded 
claim and current legal authority does not create an 
exception to that requirement in this case.  See, e.g., 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for bilateral hearing loss well 
grounded.  Caluza, 7 Vet. App. at 498.  There is no competent 
medical evidence which provides a nexus, as reflected by 
medical diagnosis or opinion, between the appellant's claimed 
condition and the injury he indicates he experienced during 
service.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  

Moreover, where, as here, the issue turns on whether 
symptomatology is shown in the years after service or where 
the evidence reflects chronic manifestations of a qualifying 
disease in the presumptive period, e.g., nerve-related 
hearing loss, the Board requires objective corroboration of 
the appellant's contentions.  In this case, as detailed 
above, the appellant has not been able to produce medical 
evidence showing a diagnosis of hearing loss until more than 
fifty years after his service.  Thus, there is no competent 
evidence of continuity of symptomatology shown in the years 
after service and, concomitantly, no evidence of a nerve-
related hearing disorder demonstrated to a compensable degree 
within one year of separation from active duty.

The Board has considered the appellant's contentions on 
appeal; however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  It is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion.  
Thus, his lay assertions that he suffers from bilateral 
hearing loss as a result of noise exposure incurred in 
service will not support a finding on medical questions 
requiring special expertise or knowledge, such as diagnosis 
or causation of a disease.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95(1992).  

Where a veteran has not met this burden of demonstrating a 
well-grounded claim, the VA has no further duty to assist him 
in developing facts pertinent to the claim.  As the claim is 
not well grounded, there is no duty for VA to obtain an 
examination or opinion.  38 U.S.C.A. § 5107(a); Brewer v. 
West, 11 Vet. App. 228 (1998); Morton v. West, 12 Vet. App. 
477 (1999).  

Where a claim is not well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its August 1998 rating decision, in its 
February 1999 Statement of the Case (SOC) and in its April 
1999 Supplemental Statement of the Case (SSOC) in which the 
appellant was informed that his service exit examination did 
not reveal any hearing loss and that no hearing loss was 
clinically demonstrated until 52 years after service.  Thus, 
the Board concludes that the notice required in Robinette has 
been satisfied.  Moreover, there is no indication that there 
are any available records which would make the claim well 
grounded.

Since the appellant has failed to present competent medical 
evidence that his claim of bilateral hearing loss is 
plausible, that is, he has failed to present medical evidence 
that links the current bilateral hearing loss to service, the 
claim for service connection for bilateral hearing loss must 
be denied as not well-grounded.  Dean v. Brown, 8 Vet. App. 
449 (1995).


ORDER

As the appellant has failed to submit a well-grounded claim, 
entitlement to service connection for bilateral hearing loss 
is denied.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals



 

